Title: From James Madison to James Monroe, 12 April 1791
From: Madison, James
To: Monroe, James


Dear Sir
Philada. April 12: 1791.
Your note of the 8th. March left in Philada. was not put into my hands till the 24th. I immediately took the proper steps for complying with the desire of Mr. Brackenridge, and now inclose the information obtained for him. The Books are to be had according to the Editions & prices annexed to his list of Mr. Rice of this City. Should Mr. Brackenridge be satisfied with them, which in most instances it is probable will be the case, and can make any further use of my services they are at his command. I expect to leave this at a pretty early day, and shall in company with Mr. Jefferson make a trip as far as Lake George. Whether I shall go into the Eastern States I do not yet decide. On my return thro’ this place I shall be able to execute any commands that may be sent me. If this shd. find you in Fredg. it will be handed to you by Mr. St. Tris whom I believe you know to possess real worth and to be entitled to the Civilities of those who respect it. I have nothing new to tell you. My best compliments to Mrs. Monroe. Yrs. affecly.
Js. Madison Jr
